DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 has been entered.
 
Status of the Claims
Claims 1, 2, and 5-11 are pending in the current application.
Claim 11 is withdrawn from consideration in the current application.
Claims 1, 2, 5, 8, 9, and 11 are amended in the current application.
Claims 3, 4, 12, and 13 are canceled in the current application.

Response to Arguments
Applicant's amendments and remarks filed February 2, 2021 and entered on March 2, 2021 have been fully considered.
Applicant requests withdrawal of the claim objections set forth in the previous office action.
The claim objections set forth in the previous office action are withdrawn due to the present claim amendments.
Applicant requests withdrawal of the rejections under 35 USC 112(b) set forth in the previous office action.
The rejections under 35 USC 112(b) set forth in the previous office action are withdrawn due to the present claim amendments.
Applicant argues that Dabrowski’s formula I does not suggest or overlap in scope with the amended claims, in which, formula B-1 has a narrowed scope for B1 that no longer includes phenyl-groups.
This is not persuasive for the following reasons.  Dabrowski’s formula I was not utilized in the previous grounds of rejection to render obvious claimed formula B-I, but rather was utilized to render obvious claimed formula B-III.  It is noted that the present amendment to the scope of B1 does overcome the previous rejection, where Dabrowski’s formula II was utilized to render obvious claimed formula B-I.  However, new grounds of rejection have set forth below, where Dabrowski’s formula III.2 completely satisfies claimed formula B-I as presently recited; Dabrowski’s formula III.2 has R5 being an alkyl having 2-5 carbon atoms (Dabrowski, [0020]-[0035], formula III.2).

    PNG
    media_image1.png
    56
    272
    media_image1.png
    Greyscale


This is not persuasive for the following reasons.  The claimed term "polymer particles" is a broad and general term that is not further limited by any specific composition or morphological structure. Therefore, one of ordinary skill in the art would readily consider the broadest reasonable interpretation of the claimed term "polymer particles" to include any polymer material, polymer precursor, or polymeric entity.  Dabrowski's polymer monomers and molecules are considered to fall within the scope of the aforementioned broadest reasonable interpretation.  Furthermore, new grounds of rejection have set forth below to satisfy the newly claimed range of 0.5 µm to 10 µm, where Hiji teaches that it is well known and well within the abilities of those skilled in the art to utilize polymer particles having average particle diameter sizes that render obvious the claimed range to yield liquid crystal compositions that achieve orientation stabilization, retain cholesteric helical pitch, provide desired color reflection, and maintain optical contrast (Hiji, [0045-[0046]).  Furthermore, the specification as originally filed identifies that the “polymer particles” can include a variety of different polymeric materials that include styrene, reactive mesogens, polyimides, silicon polymers, polycarbonates, polyacrylates (pages 44-45); where no parameters, no restrictions and no limitations are discussed that appear to distinguish over the prima facie case of obviousness set forth below.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  The references in the specification not listed on a proper information disclosure statement include: Pure Appl. Chem. 73(5), 888 (2001) (Spec as originally filed, Page 8); C. Tschierske, G. Pelzl, S. Diele, Agnew. Chem. 2004, 116, 6340-6368 (Spec, Pg 8); US 2010/0045924 (Spec, Pg 18); WO 98/00428 (Spec, Pg 29); GB 2328207, US 7223450 (Spec, Pg 30); WO 93/22397, EP 0261712, DE 19504224, WO 95/22586, WO 97/00600, US 5518652, US 5750051, US 5770107, US 6514578, US 7060200 B1, US 2006/0172090 A1 (Spec, Pg 36).


Claim Objections
Claims 5, 6, 7, and 8 are objected to because of the following informalities:  these claims recite “The privacy window according to claim 1 wherein ….”  For the purposes of uniformity and consistency, these claims should be amended to recite “The privacy window according to claim 1, wherein ….”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the term "0.5 µm to 10 µm polymer particles" is a relative term which renders the claim indefinite.  The term recites a unit of length, but it does not identify the physical dimension or parameter the unit of length pertains to (for example diameter, radius, circumference, etc.), it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree; therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination the term is interpreted as "0.5 µm to 10 µm average diameter polymer particles".
Claims 2 and 5-10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from claim 1 as rejected above, and do not remedy the aforementioned deficiency.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Advanced bistable cholesteric light shutter with dual frequency nematic liquid crystal, 2012, Optical Materials Express, Vol 2 No 8, 1121-1134) as evidenced by Scolari et al. (Liquid crystals in photonic crystal fibers: fabrication, characterization and devices, 2009, Department of Photonics Engineering, Technical University of Denmark, 1-150), in view of Dabrowski et al. (US 2013/0020532 A1), and in view of Hiji et al. (US 2008/0067471 A1).
Regarding Claims 1 and 2, Kumar teaches an electrically switchable privacy window comprising a light modulation element that comprises opposing substrates provided with indium tin oxide (ITO) electrodes formed on inner surfaces and a switching layer formed of dual-frequency nematic cholesteric liquid crystals filled between the substrates to form a liquid crystal cell (Kumar, pgs 1122, 1124-1126, 1134, Fig 2).  Kumar further teaches the dual-frequency cholesteric liquid crystals (MDA-00-3969) exhibit dielectric anisotropy that has a crossover frequency that ranges from 1-100 kHz, the cholesteric liquid crystals are formed of a composition comprising both positive dielectric anisotropic liquid crystals and negative dielectric anisotropic liquid crystals (as evidenced by Scolari at pgs 30-32), and the cholesteric liquid crystal composition also comprises chiral dopants (Kumar, pgs 1124-1127).
Kumar remains silent regarding the specific chemical structure of positive dielectric anisotropic liquid crystals and negative dielectric anisotropic liquid crystals of the dual-frequency cholesteric liquid crystal composition.
Dabrowski, however, teaches a dual-frequency nematic cholesteric liquid crystal composition for light modulation elements comprising liquid crystals exhibiting both positive and negative dielectric anisotropy (Dabrowski, [0003], [0015], [0019], [0027]-[0029], [0053]-[0055]).  Dabrowski further teaches the liquid crystal composition comprises a liquid crystal represented by general formula I that renders obvious formula B-III of claim 1, a liquid crystal represented by formula III.2 that satisfies formula B-I of claim 1, and chiral compounds; where general formula I includes I.4 having R3 being a short chain alkyl group if methyl, ethyl, or propyl and Y being an alkyl or an alkoxyl having 1-12 carbon atoms; and where formula III.2 having R5 being an alkyl having 2-5 carbon atoms (Dabrowski, [0020]-[0035], formulae I, 1.4, III.2).  Dabrowski further teaches the liquid crystal composition can comprise a liquid crystal represented by general formula II that renders obvious formula B-II of claim 1; and can also comprise polymerized reactive monomers that provide a stabilizing polymer network and “hockey stick” type molecular particles that increase torsion tensions leading to decrease of relaxation time (Dabrowski, [0028], formula II).

    PNG
    media_image2.png
    98
    326
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    56
    272
    media_image1.png
    Greyscale


Since Kumar and Dabrowski both disclose light modulation elements comprising dual-frequency cholesteric liquid crystal compositions exhibiting both positive and negative dielectric anisotropy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Dabrowski’s dual-frequency cholesteric liquid crystals, reactive monomers, and “hockey stick” type 
Modified Kumar remains silent regarding the particle sizes of the polymerized reactive monomers that provide a stabilizing polymer network and “hockey stick” type molecular particles.
Hiji, however, teaches a liquid crystal composition comprising cholesteric liquid crystals and polymers (Hiji, [0009], [0032], [0040]).  Hiji teaches the polymers include particles having an average particle diameter of 40 nm to 2 µm (0.04 µm to 2 µm) (Hiji, [0043]-[0046]).  Hiji’s average particle diameter range substantially overlaps with the claimed range of 0.5-10 µm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since modified Kumar and Hiji both disclose liquid crystal compositions comprising cholesteric liquid crystals and polymers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed modified Kumar’s polymerized reactive monomers (stabilizing polymer network and “hockey stick” type molecular particles) to have average particle sizes that render obvious the claimed particle sizes to yield a liquid crystal composition that achieves orientation stabilization, retains cholesteric helical pitch, provides desired color reflection, and maintains optical contrast as taught by Hiji (Hiji, [0045-[0046]).
Regarding Claims 6 and 7, modified Kumar further teaches the chiral compounds exhibit helical twisting power (HTP) of 25 µm-1 and are included in an amount of 0.1-15 wt% (Kumar, pg 1125, Dabrowski, [0035]).  Modified Kumar’s content range substantially overlaps with the claimed range of 1-20 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 8, modified Kumar further teaches the reactive monomers are included to provide a stabilizing polymer network and the “hockey stick” type molecular particles are included to increase torsion tensions leading to decreased relaxation time (Dabrowski, [0029]).  Modified Kumar provides no indication that the reactive monomers and/or “hockey stick” type molecular particles impact the refractive index of the liquid crystal composition or adversely affect the optical functionality of the light modulation element.  One of ordinary skill in the art would readily expect that modified Kumar’s reactive monomers and “hockey stick” type molecular particles would not appreciable differ from the refractive index exhibited by the overall liquid crystal composition absent any objective evidence provided to the contrary.  Therefore, the refractive indices of modified Kumar’s reactive monomers and “hockey stick” type molecular particles are considered to render obvious the claimed refractive index difference range of from -0.5 to 0.5 (see MPEP 2143).
Regarding Claim 9, modified Kumar further teaches the reactive monomers are included to provide a stabilizing polymer network and the “hockey stick” type molecular particles are included from 1 to several percent by weight, where their concentrations can be optimized depending on the specific application (Dabrowski, [0029]).  Modified Kumar discloses a content range that overlaps with the claimed range of 0.1-10 wt% 
Regarding Claim 10, modified Kumar further teaches the dual-frequency cholesteric liquid crystal composition has a cross-over frequency from 1-100 kHz (Kumar, pgs 1124-1125, Dabrowski, [0030], [0034]).  Modified Kumar’s cross-over frequencies overlap with the claimed range of ≥ 15 kHz, and therefore, establish a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Advanced bistable cholesteric light shutter with dual frequency nematic liquid crystal, 2012, Optical Materials Express, Vol 2 No 8, 1121-1134) as evidenced by Scolari et al. (Liquid crystals in photonic crystal fibers: fabrication, characterization and devices, 2009, Department of Photonics Engineering, Technical University of Denmark, 1-150), in view of Dabrowski et al. (US 2013/0020532 A1), and in view of Hiji et al. (US 2008/0067471 A1) as applied to claim 1 above, and in further view of Wang et al. (US 2015/0131039 A1).
Regarding Claim 5, modified Kumar teaches the electrically switchable privacy window as discussed above for claim 1.  Modified Kumar teaches dual-frequency nematic liquid crystal compositions comprising cholesteric liquid crystal compounds (Dabrowski, [0019], [0027]-[0029], [0053]-[0055).
Modified Kumar remains silent regarding the cholesteric liquid compound content being from 50-98% by weight in the total dual-frequency liquid crystal composition.
Wang, however, teaches a dual-frequency nematic liquid crystal composition comprising cholesteric liquid crystal compounds, chiral compounds, and nematic liquid crystal compounds; where the composition comprises the cholesteric liquid crystal compounds in an amount of 15-80 wt% and the nematic liquid crystal compounds in an amount of 15-80 wt%, and the chiral compounds in an amount of 1-50 wt% (Wang, [0009]-[0011], [0051]-[0052]).  Wang’s liquid crystal compound ranges added together yield a range of 30-99 wt%; this range completely and closely encompasses the claimed range of 50-98 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I). 
Since modified Kumar and Wang both disclose dual-frequency nematic liquid crystal compositions comprising cholesteric liquid crystal compounds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included modified Kumar’s dual-frequency nematic liquid crystal compounds in a range that renders obvious the claimed range to yield a composition that exhibits short transition time between two optical states, achieves sharp contrast between two optical states, does not require high voltage, and truly reduces power consumption as taught by Wang (Wang, [0009]-[0011], [0051]-[0052]).

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: Kojima et al. (US 2009/0225270 A1) teaches a liquid crystalline medium comprising nematic liquid crystal compounds exhibiting high helical twist.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782